DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 12, and 22 have been amended in the response filed 6/6/2022.
Claims 3-11 and 13-21 remain in a previous presentation.
Claims 2-22 are currently pending and considered below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-9, 12-14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer (“Thalhammer”) in further view of WIPO Patent Publication No. WO 2015110411 A1 to Cuvelier (“Cuvelier”)
Regarding Claim 2, Jena discloses: 
A system, comprising: (Abstract: a system); a database; ([0009]: a mobile device includes a database of calibration colors in memory) a server associated with the database ([0009]: data can be transferred from mobile device and the remote server, making them associated with one another) configured to: 
receive, from a mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic; ([0029]: a colorimetric test strip is exposed to a test fluid)
receive an RGB image of the testing device from the mobile device; ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device)
identify RGB color values for a plurality of pixels of the RGB image; ([0032]: analyzing the image to obtain color values)
Jena does not explicitly recite, but Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
The combination does not explicitly recite, but Cuvelier teaches that it is old and well known in the art of healthcare to determine certain ones of the plurality of pixels of the RGB image (Cuvelier, [0069]: certain pixels that are far enough from the average RGB value) to have RGB color values that define the certain ones of the plurality of pixels as outliers; (Cuvelier, [0069]: these values are determined to be outliers
discard the certain ones of the plurality of pixels determined to be outliers from the plurality of pixels; (Cuvelier, [0069]: the outlier pixels are removed)
create a single normalized value (Cuvelier, [0070]: determining the (e.g., a single) RGB value characterization) relative to a particular color of one of the RGB color values associated with remaining pixels (Cuvelier, [0070]: the RGB characterization is determined by averaging the colors in the region of interest) of the plurality of pixels, the single normalized value indicating a particular medical condition; (Cuvelier, [0070]: the color value is used to indicate a pH value of a wound, which is a medical condition)
provide diagnostic test results for the particular medical condition based on the single normalized color value indicating the particular medical condition; (Cuvelier, [0071]: providing the pH, which is based on the color determination above, and is an indicator of a particular would status (see Abstract), e.g., the particular medical condition)
store the diagnostic test results for the particular medical condition on the database associated with the server; and (Cuvelier, [0046]: the pH value is stored in the system)
link the stored diagnostic test results for the particular medical condition with the biologic of a particular biologic type collected using the agent-induced material swab within the database, (Cuvelier, [0066]: the calculated pH value is associated with an already stored pH value) such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type as the particular biologic type within the database. (Cuvelier, [0066]: the already stored pH value is already stored in the system).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the particular method of determining and storing a diagnostic result, as taught by Cuvelier, in order to improve reliability of color coded readings, because Cuvelier teaches that such methods improve the reliability of color-coded test strip images. (Cuvelier, 0061)

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the solution is a chemical catalyst. (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 4, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips. (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), wherein the software application provides executable instructions (Jena, para. [0115]: software) that, when executed, cause the mobile device to:
initiate operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detect when an alignment of the alignment graphic and the alignment target has taken place (Jena, para. [0105]: the preferred alignment is shown);
capture an image of the testing device (Jena, para. [0105]: the camera captures an image);
process the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity);
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and 
present test results on the viewing screen. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 8, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Regarding claim 12, Jena discloses: 
A method, comprising: ([0007]: a method of securing a deceased person’s information in an encrypted/de-identified format);
receiving, by a server from a mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic; ([0029]: a colorimetric test strip is exposed to a test fluid)
receiving, at the server, an RGB image of the testing device from the mobile device; ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device)
identifying, by the server. RGB color values for a plurality of pixels of the RGB image ([0032]: analyzing the image to obtain color values);
Jena does not explicitly recite, but Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
The combination does not explicitly recite, but Cuvelier teaches that it is old and well known in the art of healthcare to include determining, by the server, certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers (Cuvelier, [0069]: certain pixels that are far enough from the average RGB value) to have RGB color values that define the certain ones of the plurality of pixels as outliers; (Cuvelier, [0069]: these values are determined to be outliers
discarding, by the server, the certain ones of the plurality of pixels determined to be outliers from the plurality of pixels; (Cuvelier, [0069]: the outlier pixels are removed)
creating a single normalized value (Cuvelier, [0070]: determining the (e.g., a single) RGB value characterization) relative to a particular color of one of the RGB color values associated with remaining pixels (Cuvelier, [0070]: the RGB characterization is determined by averaging the colors in the region of interest) of the plurality of pixels, the single normalized value indicating a particular medical condition; (Cuvelier, [0070]: the color value is used to indicate a pH value of a wound, which is a medical condition)
providing, by the server, diagnostic test results for the particular medical condition based on the single normalized color value indicating the particular medical condition; (Cuvelier, [0071]: providing the pH, which is based on the color determination above, and is an indicator of a particular would status (see Abstract), e.g., the particular medical condition)
storing, by the server, the diagnostic test results for the particular medical condition on the database associated with the server; and (Cuvelier, [0046]: the pH value is stored in the system)
linking, by the server, the stored diagnostic test results for the particular medical condition with the biologic of a particular biologic type collected using the agent-induced material swab within the database, (Cuvelier, [0066]: the calculated pH value is associated with an already stored pH value) such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type as the particular biologic type within the database. (Cuvelier, [0066]: the already stored pH value is already stored in the system).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the particular method of determining and storing a diagnostic result, as taught by Cuvelier, in order to improve reliability of color coded readings, because Cuvelier teaches that such methods improve the reliability of color-coded test strip images. (Cuvelier, 0061)

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the solution is a chemical catalyst (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 14, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), and the method further comprising:
initiating operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place Jena, para. [0105]: the preferred alignment is shown);
capturing, by the mobile device, an image of the testing device (Jena, para. [0105]: the camera captures an image);
processing, by the mobile device, the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity); 
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and
presenting test results on the viewing screen of the mobile device. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 18, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Regarding claim 22, Jena discloses: 
A method, comprising: (Abstract)
receiving, by a server from at least one mobile device, diagnostic test results associated with a plurality of testing devices, ([0017]: a mobile device captures an image for use in a digital test) wherein the plurality of testing devices are configured to receive a biologic ([0029]: a colorimetric test strip is exposed to a test fluid) 
receiving, at the server, an RGB image of a first testing device from a first mobile device; ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device)
identifying, by the server, RGB color values for a plurality of pixels of the RGB image; ([0032]: analyzing the image to obtain color values)
Jena does not explicitly recite, but Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
The combination does not explicitly recite, but Cuvelier teaches that it is old and well known in the art of healthcare to include determining, by the server, certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers (Cuvelier, [0069]: certain pixels that are far enough from the average RGB value)discarding, by the server, the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; 
creating, by the server, a single normalized value (Cuvelier, [0070]: determining the (e.g., a single) RGB value characterization) relative to a particular color of one of the RGB color values associated with remaining pixels (Cuvelier, [0070]: the RGB characterization is determined by averaging the colors in the region of interest) of the plurality of pixels, the single normalized value indicating a particular medical condition; (Cuvelier, [0070]: the color value is used to indicate a pH value of a wound, which is a medical condition)
providing, by the server, diagnostic test results for the particular medical condition based on the single normalized color value indicating the particular medical condition; (Cuvelier, [0071]: providing the pH, which is based on the color determination above, and is an indicator of a particular would status (see Abstract), e.g., the particular medical condition)
storing, by the server, the diagnostic test results for the particular medical condition on the database associated with the server; and (Cuvelier, [0046]: the pH value is stored in the system)
associating, by the server, the stored diagnostic test results for the first testing device with a biologic type collected using the agent-induced material swab; and (Cuvelier, [0066]: the calculated pH value is associated with an already stored pH value)
linking the diagnostic test results for the particular medical condition to other diagnostic test results from the plurality of testing devices based upon the biologic type associated with the diagnostic test results within the database. (Cuvelier, [0066]: the already stored pH value is already stored in the system).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include the particular method of determining and storing a diagnostic result, as taught by Cuvelier, in order to improve reliability of color coded readings, because Cuvelier teaches that such methods improve the reliability of color-coded test strip images. (Cuvelier, 0061)

Claims 5, 11, 15, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of WIPO Patent Publication No. WO 2015110411 A1 to Cuvelier (“Cuvelier”) in further view of U.S. Patent No. 9,857,372 to Pulitzer, et al. (“Pulitzer”).

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. However, Jena does not explicitly recite: wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above.
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: receive, over a network, a notification relating to an issued prescription (Pulitzer, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicate information relating to the issued prescription over a network to a pharmacy (Pulitzer, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above.
Pulitzer teaches that it is old and well known in the art of healthcare to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG. (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Regarding claim 21, the combination discloses each of the limitations of claim 20 as discussed above. 
Pulitzer teaches that it is old and well known in the art of healthcare to include receiving, by the server over a network, a notification relating to an issued prescription (Pulitzer, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicating information relating to the issued prescription over a network to a pharmacy (Pulitzer, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Pulitzer, in order to provide additional care because Pulitzer teaches that such methods improve patient outcomes.

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of WIPO Patent Publication No. WO 2015110411 A1 to Cuvelier (“Cuvelier”) in further view of U.S. Patent Publication No. 2017/0011192 to Arshad, et al. (“Arshad”).

Regarding claim 10, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in order to determine necessary care because Thalhammer teaches that such methods improve patient care.
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

Regarding claim 20, the combination discloses each of the limitations of claim 22 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in order to determine necessary care because Thalhammer teaches that such methods improve patient care.
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 3/8/2022, with respect to the 35 USC § 103 rejection of claims 2-21 has been considered but are not persuasive. 
Applicants previously stated arguments are noted and are not persuasive. The Applicant can refer to the response to the applicant’s arguments recited in the non-final office action dated 5/18/2022.
The Applicant’s remaining arguments  have been addressed above. The rejection now cites Cuvelier to address the claims as amended. 
For the reasons set forth in the 35 USC § 103 rejection of claims 2-22 above, the references cited in the rejection render amended claims 2-22 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686